20-10161-jlg          Doc 467       Filed 05/05/20 Entered 05/05/20 14:45:34                    Main Document
                                                 Pg 1 of 3



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------x
                                                                :
In re                                                           :        Chapter 11
                                                                :
FAIRWAY GROUP HOLDINGS CORP., et al., :                                  Case No. 20-10161 (JLG)
                                                                :
                             1
                  Debtors.                                      :        (Jointly Administered)
                                                                :        (ECF No. 267)
----------------------------------------------------------------x


                NOTICE OF INTENT TO CONDUCT STORE CLOSING SALES

           PLEASE TAKE NOTICE THAT:

             1. On January 23, 2020, Fairway Group Holdings Corp. and its debtor affiliates, as
debtors and debtors in possession in the above-captioned chapter 11 cases (each a “Debtor”,
collectively, the “Debtors”), each commenced with the United States Bankruptcy Court for the
Southern District of New York (the “Bankruptcy Court”) a voluntary case under chapter 11 of
title 11 of the United States Code.

            2. On March 5, 2020, the Bankruptcy Court entered an order (ECF No. 267) (the
“Store Closing Order”)2 approving certain procedures (the “Store Closing Procedures”) that
may be used by the Debtors to sell or transfer the furniture, fixtures, and equipment, surplus,
obsolete, non-core, or burdensome assets, inventory and any other assets in the Closing Stores
(together, the “Store Closing Sales”). An electronic copy of the Store Closing Order can be
found at: https://omniagentsolutions.com/fairway.

           3. Pursuant to the Store Closing Order, the Debtors may conduct Store Closing Sales
pursuant to the Store Closing Procedures without further order of the Bankruptcy Court by filing
and serving by email or overnight mail on the Notice Parties with this notice of intent (the

1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are as follows: Fairway Group Holdings Corp. (2788); Fairway Group Acquisition Company (2860);
Fairway Bakery LLC (4129); Fairway Broadway LLC (8591); Fairway Chelsea LLC (0288); Fairway Construction
Group, LLC (2741); Fairway Douglaston LLC (2650); Fairway East 86th Street LLC (3822); Fairway eCommerce
LLC (3081); Fairway Georgetowne LLC (9609); Fairway Greenwich Street LLC (6422); Fairway Group Central
Services LLC (7843); Fairway Group Plainview LLC (8643); Fairway Hudson Yards LLC (9331); Fairway Kips
Bay LLC (0791); FN Store LLC (9240); Fairway Paramus LLC (3338); Fairway Pelham LLC (3119); Fairway
Pelham Wines & Spirits LLC (3141); Fairway Red Hook LLC (8813); Fairway Stamford LLC (0738); Fairway
Stamford Wines & Spirits LLC (3021); Fairway Staten Island LLC (1732); Fairway Uptown LLC (8719); Fairway
Westbury LLC (6240); and Fairway Woodland Park LLC (9544). The location of the Debtors’ corporate
headquarters is 2284 12th Avenue, New York, New York 10027. Fairway Community Foundation Inc., a charitable
organization, owned by Fairway Group Holdings Corp., is not a debtor in these proceedings.

2
    Capitalized terms used but not defined herein have the meanings ascribed to them in the Store Closing Order.




WEIL:\97471957\1\44444.0009
20-10161-jlg          Doc 467   Filed 05/05/20 Entered 05/05/20 14:45:34        Main Document
                                             Pg 2 of 3



“Notice of Intent”) and a copy of the Store Closing Order. The Debtors may conduct Store
Closing Sales at such locations in accordance with the terms of the Store Closing Order three (3)
days after the Notice of Intent is filed and served.

            4. The Debtors hereby provide notice that they will commence Store Closing Sales
at the store location listed on Exhibit A attached hereto on or after May 8, 2020. Such sales will
be conducted in accordance with the Store Closing Order and the Store Closing Procedures.

Dated: May 5, 2020
       New York, New York
                                              /s/ Sunny Singh
                                             WEIL, GOTSHAL & MANGES LLP
                                             767 Fifth Avenue
                                             New York, New York 10153
                                             Telephone: (212) 310-8000
                                             Facsimile: (212) 310-8007
                                             Ray C. Schrock, P.C.
                                             Sunny Singh

                                             Attorneys for Debtors
                                             and Debtors in Possession




                                                2
WEIL:\97471957\1\44444.0009
20-10161-jlg          Doc 467     Filed 05/05/20 Entered 05/05/20 14:45:34    Main Document
                                               Pg 3 of 3



                                               Exhibit A

                                            Closing Stores

     Debtor                 Lease             Street Address         City     State   Zip
                         Counterparty                                                 Code

  Fairway               Fashion Center,   #4 Fashion Center Mall,   Paramus    NJ     07652
Paramus LLC                  LLC              Route 17 North
                                           30 Ridgewood Avenue




WEIL:\97471957\1\44444.0009
